Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 24, 2015

                                    No. 04-15-00352-CV

                                  INT OF AMY, ET. AL.

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-PA-01855
                    Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER
On June 22, 2015, court reporter Judy Mata filed a second motion for extension of time to file
the reporter’s record. Mata seeks an additional seven days to June 29, 2015. The request is
GRANTED. Absent extenuating circumstances, no further extensions will be granted.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court